Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-36 and 38-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0039968 to Rukavina in view of U.S. Patent Pub. No. 2010/0222540 to Raukamp et al.
As to claims 26 and 28, Rukavina discloses isocyanate-terminated prepolymers (0176-0177) comprising the reaction product of 1 equivalent of at least one polyisocyanate, 0.005-0.35 of a polymeric polyol, 0.01 to 0.5 equivalent of at least one polyol having 2 hydroxyl groups (0009), wherein the prepolymer has a hard segment content of 50 to 100% by weight (0062), which overlaps the claimed range.  Accordingly, the position is taken that it would have been obvious to maintain the hard segment content of the prepolymer within the claimed based on the desired physical properties of the polyurethanes as taught in Rukavina (0058-0061).  Rukavina teaches 1,4-butanediol as the preferred linear short chain diol (0062).  Rukavina 
Rukavina does not disclose the claimed ratio of isophorone diisocyanate and 4,4-methylene-bis-(cyclohexyl isocyanate).
Raukamp teaches a prepolymerized reaction product of 36.45% by weight of H12MDi, 15.62% of IPDI, and 47.90% of polyol.
The position is taken that it would have been obvious to a person of ordinary skill in the art to add IPDI to the polyisocyanate component of Rukavina within the claimed amounts as taught in Raukamp to reduce crystallization tendency of the product while retaining the effective weathering stability of H12MDI polymers (0006).
As to claim 27, Rukavina teaches polyether polyols are suitable polymeric polyols (0132).
As to claims 29-33, Rukavina teaches trifunctional polycaprolactone polyols as suitable reactant that can be used in amounts that range from 0.005 to 0.035 equivalents per 1 equivalent of polyisocyanate (0009).  Rukavina teaches the following polyurethane synthesis:

    PNG
    media_image1.png
    562
    619
    media_image1.png
    Greyscale


As to claims 34-36, Rukavina teaches non-linear functional diols, such as 1,4-cyclohexanedimethanol (0105) and branched diols can be used in the prepolymer reaction product (0104).
As to claims 38-42, Rukavina teaches trifunctional polycaprolactone polyols as suitable reactant that can be used in amounts that range from 0.005 to 0.035 equivalents per 1 

    PNG
    media_image1.png
    562
    619
    media_image1.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763